Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed September 4, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claims were noted so there is nothing to update if a priority claim was missed the sooner it is brought up the better for everyone.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 2/23/2022, is attached to the instant Office action.
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, these claims are held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101. In light of the recent Supreme Court decision in Bilski v. Kappos, 561 U.S. ___ (2010), the Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos provides factors to consider in determining whether a claim is directed to an abstract idea and is therefore not patent-eligible under 35 U.S.C. 101. Factors weighing toward eligibility include:
Recitation of a machine or transformation (either express or inherent).
The claim is directed toward applying a law of nature.
The claim is more than a mere statement of concept. 

Factors weighing against eligibility include:
No recitation of a machine or transformation (either express or inherent).
Insufficient recitation of a machine or transformation.
The claim is not directed to an application of a law of nature. 
The claim is a mere statement of a general concept. 

An example of a method claim that would not qualify as a statutory process would be a claim that recited purely mental steps. Thus, to qualify as a § 101 statutory process, the claim could positively recite the other statutory class (the thing or product) to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. Furthermore, the use of a particular machine or transformation of a particular article must involve more than insignificant extra-solution activity. 
In light of the factors in the Supreme Court decision, Applicant’s method steps do not meet the requirements of 35 U.S.C. 101.  The method only recites software such as “a database” without specifying some kind of computer for it to run on therefore it is not statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mintz et al. (USPG 2018/0314,809 A1).  
As per claim 1, Mintz teaches:
a system, comprising: 
a non-transitory memory (para [0154] "The respective logic, software or instructions for implementing the processes, methods and/or techniques discussed above may be provided on computer readable storage media."); and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the nontransitory memory to cause the system to perform operations comprising: 
creating, in a database, a first electronic content component associated with a first entity, the first electronic content component including a first set of one or more traits, each trait being either mutable or immutable by consumers of the first electronic content component, wherein the first electronic content component is further associated a first set of one or more actions; (para [0020] "Systems and methods for managing and controlling software entitlements are provided. By way of introductory example, a server node for controlling access to a licensed component may receive a license creation message comprising a license creation parameter. The server node may acquire, from a blockchain, a license factory smart contract in response to receipt of the license creation message. The license factory smart contract may include license factory logic executable to generate a license smart contract. The server node may generate, based on the license creation parameter and execution of the licensing factory logic, the license smart contract. The license smart contract may include licensing logic executable to ·validate an access event corresponding to a licensed component configured on a remote device. The license smart contract may append a datablock to the blockchain that includes the license smart contract")
publishing the first electronic content component including storing each action of the first set of one or more actions in a blockchain and adding, to the blockchain, a first electronic content component block based on the first electronic content component (para [0023) "This shared distributed ledger for all entitlements may allow for an immutable record of license ownership and authorization as well as for an auditable history."); 
receiving, from a second entity, a request to use the first electronic content component; (para (0104) "FIG. 7 illustrates a second example of a flow diagram of the logic for the system 100. The token manager 118 may detect an access event corresponding to the licensed component 104 (702). For example, the token manager 118 may receive an access message from the remote device 102, the permission service 106, the licensed component 104, and/or any other component configured to monitor access to the licensed component 104. As previously described, the access message may include a message or API call that includes information, such as an access event, indicative of the licensed component, or any feature provided by the licensed component 104, being accessed, controlled, toggled, activated, installed, uninstalled, and/or communicated with. Alternatively or in addition, the access message may be indicative of a request to access control, toggle, activate, install, uninstall, and/or communicated with the licensed component 104.") 
creating, in response to the request, a distribution agreement in the database, the distribution agreement associating the second entity with the first electronic content component, and the distribution agreement being associated with a second set of one or more actions; (para (0020)) 
adding, to the blockchain, each action of the second set of one or more actions (para [0023]); 
adding, to the blockchain, a distribution agreement block based on the distribution agreement (para (0020]); receiving, from the second entity, a request to publish custom content including the first electronic content component (para (0038) "A self-executing token 116 may include a virtual representation of ownership of a tangible or intangible property, such as software or hardware. In some examples, the self-executing token 116 may include logic that programmatically determines whether the rights or obligations of an entitlement, such as a licensing agreement, are fulfilled. Alternatively or in addition, the self-executing token 116 may include logic that controls access to the property based on the determined fulfillment (or lack of fulfillment) of the rights or obligations of the entitlement. In one example, the self-executing token may correspond to a virtual representation of a software licensing agreement, where the terms, conditions, definitions, and parties of the licensing agreement are digitally represented in the self-executing token 116. The self-executing token 116 may include logic that that controls launching, installing, engaging, and/or communicating with hardware and/or software licensed under the licensing agreement." para [0048) "The administrative service 120 may include a template database 122. The template database 122 may include template information that is used to create, transfer, and/or modify one or more of the self-executing tokens 116. For example, the template database may include template logic and/or parameters for the self-executing logic. Template logic may include logic that may be combined with other parameters to complete the logic, e.g., to make the logic executable. Alternatively or in addition, the template logic may include placeholders that can be filled in to tailor the template logic for a particular purpose. In one example, the. template logic may include "Restrict access to software after Y years" where Y is a placeholder in the template logic. The administrative service 120 may receive one or more template parameters that are combined with the template logic to generate a self-executing token. For example, the administrative service 120 may provide a user interface to the administrative terminal 122 that Includes template logic and one or more template parameters. The administrative terminal 122 may select any combination of template parameters and template logic. The administrative service 120 may generate the self-executing token based on the selected template parameters and template logic. In another example, the template logic may include "User X is authorized to access the licensed USB device", where the placeholder X may be replaced with a particular usemame and/or represented by a private key controlled by the user."); 
validating the first electronic content component with respect to the
received request to publish the custom content (para (0048]); 
receiving a notification that an end-user has accessed the first electronic
content component (para [0031] ''The permission service 106 and/or the licensed component 104 may collect and/or communicate usage information related to the licensed component 104. The usage information may include information related to the use of the licensed component 104. For example, the usage information may include events that log installation, uninstallation, launch, close, and/or download of the licensed component 104."); and 
executing, in response to the receiving of the notification, the second set of one or more actions and the first set of one or more actions (para [0020]).
As per claim 2 Mintz teaches:
the system of claim 1, wherein storing each action of the first set of one or more actions in the blockchain includes storing each action in a transaction on the blockchain (para [0023] "This shared distributed ledger for all entitlements may allow for an immutable record of license ownership and authorization as well as for an auditable history. Systems and methods described herein reduce and/or eliminate processing time previously devoted to ensuring data consistency for license agreements. "). 
As per claim 3 Mintz teaches:
the system of claim 1, wherein the first set of one or more actions includes at least one of applying a credit to an account associated with the end-user or applying a discount to a purchase associated with the first electronic content component (para [0076] "The product smart contract 404 may include information and/or logic related to a product and/or product line. For example, the product smart contract may include a license structure, logic associated with controlling access or payments, attributes/labels, variable values. rules/limitations/restrictions, prices, expirations, etc").
As per claim 4 Mintz teaches:
the system of claim 1, wherein the adding of the first electronic content component block to the blockchain comprises: storing, in the first electronic content component block, a first content hash based at least on each immutable trait of the first set of one or more traits (para [0036] "In an embodiment, one or more of the successive datablocks may include a hash of a previous datablock. Modifications to one or more datablocks in the blockchain 114 may cause inconsistencies in the hashed information stored in the successive datablocks. The inconsistencies may be detected and managed by the blockchain database 112 in concert with other decentralized server nodes."); and 
storing, in the first electronic content component block, one or more addresses. each address associated with an action of the first set of one or more actions (para [0126] "The blockchain database 112 may assign an address of the product smart contract 404, and/or the datablock including the product smart contract 404, to the company smart contract 402 previously stored in the database (1008). In some examples, the blockchain database 112 (or the token manager 118) may append an additional datablock to the blockchain that includes the updates to the company smart contract 402 (see FIGS. 4-5).").
As per claim 5, Mintz teaches:
the system of claim 4, wherein validating the first electronic content component comprises: 
determining, based on the first content hash, that no immutable traits of the first set of one or more traits has been modified in the custom content (para (0062] "The encrypted data element may be decrypted by anyone having access to the public key of the entity. Any tampering of the encrypted data may result in unreadable data when decrypted using the public key. As such, encryption using the private key represents a digital signature of the data element by the entity and any tampering of the encrypted data is easily detected.").
As per claim 6, Mintz teaches:
the system of claim 1, wherein each trait of the first set of one or more traits is associated with a finalization scope indicating (i) the trait is to be made immutable when the distribution agreement is created or (ii) the trait is to be made immutable when the custom content is published (para [0073] "The self-executing tokens 116 may include one or more smart contracts. A smart contract may include logic and information organized under a protocol that facilitates, verifies, and/or enforces the negotiation or performance of an associated agreement between parties and/or the intentions of a single party. The smart contract may include parameters that constitute the definitions and terms of the associated agreement. The smart contract may include rules, instructions, and/or logic that is executable to control, enforce, and carry out the rights and/or the obligations agreed upon by one or more parties. Alternatively or in addition, the smart contract may include self-executing logic that detects information. performs computer-implemented actions, or responds to events in any way that is proposed or agreed upon between one or more parties.").
	As per claim 7 Mintz teaches: 
the system of claim 6, wherein creating the distribution agreement in the database comprises: 
creating, based on the first electronic content component, a child electronic content component including a child set of one or more traits, each trait of the child set of one or more traits being a copy of a trait of the first set of one or more traits (para (0093] "Alternatively or in addition, the second datablock, labeled 81 in FIG. 5, may include company update information 506. The company update information 506 may include updates to the company smart contract, the validity of the company smart contract, and/or the ownership of the company smart contract. For example, as illustrated in FIG. 5, the company update information 506 may indicate that the company smart contract 402 is updated to include a reference to the product smart contract(s) 404 included in the second datablock(s). Accordingly, by identifying the first datablock and the second datablock in the blockchain 114, a current version of the company smart contract 402 may be obtained. To limit the search time required to identify all the blocks that include information related to the company, the second datablock may include an updated copy of the company smart contract 402. In other examples, the company update information may be included in a separate datablock");
setting a parent field of the child electronic content component to reference the first electronic content component (para [0093]); and 
setting as immutable each trait of the child set of one or more traits that is associated with a finalization scope indicating the trait is to be finalized when the distribution agreement is created, and adding the distribution agreement block in the blockchain comprises: 
creating the distribution agreement block (para (0064] "As shown in FIG. 3, each datablock of the system containing data elements may further be signed using a signature code. A signature code may alternatively be referred to as a nonce and/or hash. The signature code of a datablock is determined and/or used to help detect tampering of the datablock according to the blockchain protocol 230 (FIG. 2)"); 
storing, in the distribution agreement block, a second content hash based at least on each immutable trait of the child set of one or more traits (para [0064]); and 
storing, in the distribution agreement block, one or more addresses, each address corresponding to an action of the second set of one or more actions (para (0122] "The administrative service 120 may provide a list of existing products to the administrative terminal (912). For example, the administrative service 120 may prepare a graphical user interface that displays the products associated with the company on the administrative terminal. In some examples, the information displayed in the graphical user interface may include the addresses of the product smart contracts and/or datablocks stored in the blockchain 114.").
As per claim 8 Mintz teaches:
the system of claim 1, wherein each action of the first set of one or more actions and each action of the second set of one or more actions is represented by a smart contract (para (0073] "The self-executing tokens 116 may include one or more smart contracts. A smart contract may include logic and information organized under a protocol that facilitates, verifies, and/or enforces the negotiation or performance of an associated agreement between parties and/or the intentions of a single party. The smart contract may include parameters that constitute the definitions and terms of the associated agreement. The smart contract may include rules, instructions, and/or logic that is executable to control, enforce, and carry out the rights and/or the obligations agreed upon by one or more parties. Alternatively or in addition, the smart contract may include self-executing logic that detects information, performs computer implemented actions, or responds to events in any way that is proposed or agreed upon between one or more parties.").
	As per claim 9 Mintz teaches:
	the system of claim 1. wherein the distribution agreement is associated with a time frame indicating when the distribution agreement is valid, and the operations further comprise: 
receiving a second notification that a second end-user has accessed the first electronic content component at an access time (para (0048]); 
determining the access time is outside the time frame indicating when the distribution agreement is valid (para [0072] "FIG. 4 illustrates examples of the self-executing tokens 116 for the system 100. In some examples, the self-executing tokens 116 may be tailored for a particular purpose. For example, self-executing tokens 116 may be tailored to enforcing, implementing, and monitoring the rights and obligations that arise under one or more licensing agreements.  Alternatively, or in addition, one of the self-executing tokens 116 may be configured to manage other self-executing tokens 116 including, for example, the creation and enforcement of license agreements."); and 
determining not to execute the second set of one or more actions or the first set of one or more actions in response to the determining the access time is outside the time frame (para [0072]).
	As per claim 10 Mintz teaches:
a method, comprising: 
receiving, from a first entity, a request to use a first electronic content component associated with a second entity, wherein the first electronic component includes a set of one or more traits, each trait being either mutable or immutable and wherein the first electronic content component is further associated a first set of one or more actions, the request including a request to modify a first trait of the set of one or more traits (para [0040] "The self-executing tokens 116 may be stored on one or more blockchains. For example, when the self-executing tokens 116 are stored in the blockchain 114, unauthorized changes to the self-executing tokens 116 are minimized and easily detected. Authorized changes to the self-executing tokens 116 are recorded in the blockchain 114 such that the blockchain 114 provides an auditable record of all changes to the self-executing tokens 116 and/or to parties that authorized the changes. For example, the blockchain 114 may include a ledger of the history associated with one or more of the self-executing tokens 116. The self-executing tokens 116 may be modified and/or ownership of the self-executing tokens 116 may be transferred over time. In some examples, the blockchain 114 may include a history of transactions including updates to the ownership of the self-executing tokens 116 and/or modifications to the self-executing tokens 116. Thus. unlike traditional databases. the blockchain 114 may provide an immutable record of the token. For example, the blockchain 114 may provide a ledger of modifications and/or transfer of ownership to the token. In addition, the blockchain 114 may include the logic required for controlling access to software based on one or more of the self-executing tokens 116 stored in the blockchain 114. "); 
accessing the first electronic content component from a database, wherein the first electronic content component was published, causing each action of the first set of one or more actions to be stored in a blockchain and a first electronic content component block to be added to the blockchain based on the first electronic content component (para [0023]); approving the request to use the first electronic content component (para (0073]); creating, in response to the request. A distribution agreement associating the first entity with the first electronic content component in the database, the distribution agreement being associated with a second set of one or more actions (para [0020]); adding, to the blockchain, each action of the second set of one or more actions (para (0023]); adding, to the blockchain, a distribution agreement block based on the distribution agreement (para [00201);and 
receiving, from the first entity, a request to publish custom content including the first electronic content component (para [0038], (0048]).
As per claim 11 Mintz teaches:
the method of claim 10, wherein approving the request to use electronic content component comprises: 
determining the first trait is mutable (para (0073]); and approving the request to modify the first trait (para [00731).
As per claim 12, Mintz teaches:
the method of claim 11, wherein the first trait is associated with a range within which a value of the first trait may be modified, and approving the request to modify the first trait includes determining a modified value of the first trait is within the range (para [0073]).
As per claim 13, Mintz teaches: 
the method of claim 10, further comprising: 
determining, based on a content hash associated with the first electronic content component block, that a first immutable trait of the set of one or more traits was modified (para (0073]); and rejecting the request to publish the custom content in response to determining the first immutable trait was modified (para [0073]).
As per claim 14, Mintz teaches:
the method of claim 10, further comprising: determining, based on a hash associated with the first electronic content component block, that no immutable trait of the set of one or more traits was modified (para [0064]); and 
approving the request to publish the custom content in response to the determining no immutable trait of the set of one or more traits was modified (para (0073]).
As per claim 15, Mintz teaches:
The method of claim 10, wherein the first electronic content component is associated with a uniform resource locator (URL) and the method further comprises: 
adding tracking information to the URL in response to the receiving of the request to publish the custom content (para [0098] "FIG. 6 illustrates an example of a flow diagram of logic for the system 100. The token manager 118 may obtain a license creation message comprising a license creation parameter (602). The license creation message may include a message, API call, or any other form of communication. The license creation message may include one or more license creation parameter. A license creation parameter may include information that is used to create the license smart contract 408. For example, the license creation parameters may include an identifier of the license factory smart contract 406 used to generate the license smart contract 408.  Alternatively or in addition, the license creation parameters may include a digital representation of the terms, conditions, rights. obligations, rules, definitions, and/or other information included in an agreement. The license parameters may be combined with the license factory logic 407 to create one or more license smart contract.").
As per claim 16, Mintz teaches: 
a non-transitory machine-readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising: creating, in a database, a first electronic content component associated with a first entity, the first electronic content component including a set of one or more traits, each trait being either mutable or immutable, wherein the first electronic content component is further associated a first set of one or more actions (para [0020]); 
publishing the first electronic content component, wherein the publishing includes storing each action of the first set of one or more actions in a blockchain and adding, to the blockchain, a first electronic content component block based on the first electronic content component (para (0038], (0048]); 
receiving, from a second entity, a request to use the first electronic content component (para (0051] "The system may further include a vendor service 126. The vendor service 126 may provide virtual assets, such as assets available for purchase. The virtual assets may include the self-executing tokens 116. Access, usage, control, and ownership of virtual assets may be governed by one or more of the self-executing tokens 116 stored in the blockchain 114. The vendor service may notify the decentralized server node 108 that a user and/or device are purchasing, requesting access to, or accessing one or more virtual assets. The token manager 118 may record the transfer of the one or more self-executing tokens between parties. For example, the token manager 118 may append one or more datablocks to the blockchain 114 that record the transfer of the self-executing token. Alternatively or in addition, the self-executing token may include logic that determines whether the transfer is valid. The token manager 118 may grant or deny the ability to transfer the self-executing token."); 
creating, in response to the request, a first distribution agreement associating the second entity with the first electronic content component in the database, the first distribution agreement being associated with a second set of one or more actions (para [0048]); 
adding, to the blockchain, each action of the second set of one or more actions (para [0023]); adding, to the blockchain, a first distribution agreement block based on the first distribution agreement (para [0020]); receiving, from the second entity, a request to create a second electronic content component based on the first electronic content component {para [0051]); 
creating, in the database, the second electronic content component associated with the second entity, the second electronic content component including a second set of one or more traits, each trait being either mutable or immutable by consumers of the second electronic content component, wherein the second electronic content component is further associated a third set of one or more actions (para [0051]); and 
approving the request to publish the second electronic content component {para [0051]).
As per claim 17, Mintz teaches: 
the non-transitory machine-readable medium of claim 16, the operations further comprising: receiving, from a third entity, a request to use the second electronic content component (para [0051]); 
creating, in response to the request, a second distribution agreement associating the third entity with the second electronic content component in the database, the second distribution agreement being associated with a fourth set of one or more actions (para [0048]); 
adding, to the blockchain, each action of the fourth set of one or more actions (para [0023]); 
adding, to the blockchain, a second distribution agreement block based on the second distribution agreement (para [0020]); and 
receiving, from the third entity, a request to publish custom content including the second electronic content component (para [0038], [0048]). 
As per claim 18, Mintz teaches: 
the non-transitory machine-readable medium of claim 17, the operations further comprising: 
approving the request to publish the custom content (para [0048]); 
receiving a notification that an end-user has accessed the second electronic content component (para [0031]; and 
executing, in response to the receiving of the notification, the fourth set of one or more actions, the third set of one or more actions, the second set of one or more actions, and the first set of one or more actions (para [0073]).
As per claim 19, Mintz teaches: 
the non-transitory machine-readable medium of claim 17, the operations further comprising: 
determining, based on the second distribution agreement block, that an immutable trait of the set second of one or more traits was modified {para [0073)); and 
rejecting, based on the determining that an immutable trait of the second set of one or more traits was modified, the request to publish the custom content (para [0073]).
As per claim 20, Mintz teaches: 
the non-transitory machine-readable medium of claim 17, the operations further comprising: 
determining, based on the first distribution agreement block, the first distribution agreement was modified; and 
terminating, based on the determining the first distribution agreement was modified, the second distribution agreement (para [0072] "FIG. 4 illustrates examples of the self-executing tokens 116 for the system 100. In some examples, the self-executing tokens 116 may be tailored for a particular purpose. For example, self-executing tokens 116 may be tailored to enforcing, implementing, and monitoring the rights and obligations that arise under, one or more licensing agreements. Alternatively or in addition, one of the self-executing tokens 116 may be configured to manage other self-executing tokens 116 including, for example, the creation and enforcement of license agreements." para [0073])
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tardelli et al. U.S. Patent 10,565,353 B2 – Digital rights management using a digital agent.
Luo CN 111,079,092 A – Based on blockchain copyright transferring method.
Cella USPG 2020/0090,156 A1 – Smart contract to access IP licensing terms.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)


/SCOTT S TROTTER/Primary Examiner, Art Unit 3696